Citation Nr: 1617271	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  07-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to March 7, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He received various decorations during his service including the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO granted service connection for PTSD and assigned a 50 percent disability rating effective December 20, 2005.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in January 2008.

In October 2010, the Board took up the issue of entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the issues on appeal for additional development.  Thereafter, the Veteran was awarded a temporary total evaluation for his PTSD from March 7, 2012, to May 31, 2012, and a 100 percent schedular rating effective June 1, 2012.  Thus, the period on appeal as to the PTSD claim has been limited to the period prior to March 7, 2012. 

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in July 2014.  Aside from the informal hearing presentations submitted by the Veteran's representative, the evidence is not pertinent to the claims on appeal.  Thus, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Prior to March 7, 2012, the Veteran's PTSD was manifest by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Prior to March 7, 2012, the Veteran's service-connected disabilities precluded him from obtaining and retaining substantially gainful employment consistent with his education and work experience. 

3.  Since March 7, 2012, the Veteran's service-connected disabilities other than PTSD (tinnitus and scars) did not independently preclude him from obtaining and retaining substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating, but no higher, for PTSD for the period prior to March 7, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU for the period prior to March 7, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

3.  The criteria for a TDIU have not been met as of March 7, 2012.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and some personnel records have been obtained.  Post-service VA treatment records have also been obtained, as have records from the Social Security Administration (SSA).  Pursuant to the Board's October 2010 remand, more recent VA treatment records and Vet Center treatment records were also obtained.

The Veteran has been provided VA medical examinations in connection with the claim.  Notably, in addition to examinations performed in June 2006, March 2008, and February 2010, the Veteran was also provided additional VA medical examinations in November 2010 and May 2014 pursuant to the Board's October 2010 remand.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.



II.  Analysis

Schedular Increased Rating for PTSD Prior to March 7, 2012

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In the September 2006 rating decision on appeal, the RO granted service connection for PTSD with an evaluation of 50 percent effective December 20, 2005.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the Veteran was subsequently assigned a temporary total evaluation for hospitalization effective March 7, 2012, and a 100 percent schedular rating for his PTSD effective June 1, 2012.  As the Veteran has received the maximum benefit allowed under law for his PTSD since March 7, 2012, the following analysis relates to the period prior to that date.  

According to 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. Id.
The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the United States Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown , 8 Vet. App. 240 (1995).

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Veteran contends that he is entitled to a rating higher than 50 percent for his service-connected PTSD for the period prior to March 7, 2012.  

Based on a review of the evidence of record, the Board finds that an initial evaluation of 70 percent for the Veteran's service-connected PTSD is warranted for the period prior to March 7, 2012.

Prior to March 7, 2012, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included isolation, detachment from family, irritability, trouble sleeping, hypervigilance, tearfulness, hyperactive startle reflex, discomfort in crowds, nightmares, intrusive memories, depression, suicidal ideation, reports of homicidal ideation, avoidance, nightmares, anger, panic attacks, paranoia, and flashbacks.  On examination, VA clinicians generally noted that the Veteran was a reliable historian, was adequately groomed, with (at worst) a depressed mood, and insight and judgment that were fair.  There was no evidence of auditory or visual hallucinations although the Veteran did express some paranoia that the Vietnamese were "out to get him[,]" and that he was being watched.  The Veteran, a widow since the late 1980s, was occasionally noted to be in a romantic relationship that involved frequent arguments but otherwise largely denied social relationships.  Specifically, he was noted to be estranged from his children and only reported visiting former friends in the hospital or at funerals; he reported staying alone as much as possible.  Regarding his employment during this period, the Veteran frequently reported working on a part-time basis as a self-employed cab driver.  The Veteran was routinely assigned GAF scores in the low-50s but did receive scores as low as 45 during the appeal period.

A June 2006 VA examiner found the Veteran's PTSD symptoms were productive of moderate impairment in industrial and social functioning, and assigned a GAF score of 55.  During that examination the Veteran, a widower, reported that he had a girlfriend with whom he argued frequently.  Regarding other social relationships, the Veteran noted being estranged from his adult children for a number of years. 
Regarding his occupational history, the Veteran reported that he had difficulty maintaining steady employment throughout his adult life because he could not stand to be confined and had problems getting along with co-workers.  The Veteran also indicated that he often instinctively took cover when loud noises sounded in the factories he worked in.  At the time of the examination, the Veteran was driving a cab part-time.  On examination, the Veteran was noted to be oriented, appropriately attired, and to have normal thought processes and speech.  The Veteran, who reported having a down mood, was noted to have a restricted affect.  Ultimately, the examiner noted that the Veteran was socially isolated, had discord in his relationships, and had trouble maintaining steady employment.  Notably, the examiner specifically found the Veteran to be a reliable historian with regard to the effects of his PTSD symptoms.  The symptoms noted by the examiner and reported by the Veteran during this examination were in keeping with the symptoms reported during VA treatment that are noted above.

Another VA examination was conducted in March 2008.  The 2008 examiner assigned the Veteran a GAF score of 50 for his PTSD, which was reflective of moderate to severe impairment in social and industrial functioning.  The examiner specifically stated that the Veteran's PTSD significantly affected the Veteran's quality of life, including his employment and social relationships.  In this regard, the Veteran reported that he did not interact well with people and that he was easily irritated in social settings; he continued to report limited interpersonal relationships.  The Veteran was still working as a part-time cab driver at the time of the examination, but noted that it was difficult to work that job due to his PTSD symptoms.  During the examination, the Veteran reported passive suicidal ideation.  The examiner noted that the Veteran was a reliable historian and that he became tearful and anxious during parts of the examination.  The symptoms noted by the examiner and reported by the Veteran during this examination were in keeping with the symptoms reported during VA treatment that are noted above.

The Veteran was afforded another VA examination in February 2010.  The 2010 examiner assigned the Veteran a GAF score of 53 for his PTSD and noted that his symptoms were moderate to severe.  At the time of that examination, the Veteran reported that he was still occasionally dating his girlfriend, but noted that he lived alone and often felt lonely.  He did not otherwise describe meaningful relationships with others aside from one friend who he saw only occasionally.  The Veteran was still driving a cab part-time and opined that if he were working full-time he would miss two out of eight hours due to his PTSD symptoms.  Once again, the symptoms noted by the examiner and reported by the Veteran during this examination were in keeping with the symptoms reported during VA treatment that are noted above.

Pursuant to the October 2010 Board remand, another examination was performed in November 2010.  Unfortunately, the November 2010 examiner focused on the residual effects of a non-service connected traumatic brain injury that occurred in the late 1970s instead of on the Veteran's current psychiatric symptoms related to PTSD.  Nevertheless, the Board finds that the February 2010 examination and the numerous VA treatment records during the period prior to March 7, 2012, provide sufficient information for rating purposes.

Overall, the Board finds that prior to March 7, 2012, the Veteran's PTSD symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, demonstrated by symptoms of persistent suicidal thoughts, depressed mood, crying spells, isolation, avoidance, paranoia, unstable and limited personal relationships, and panic attacks.  While the Veteran did report being employed as a part-time cab driver during this period, there is evidence that he had great difficulty performing this task due to his PTSD symptoms and that he only worked when he was able.  Although the GAF scores assigned during this period are in keeping with the 50 percent rating currently assigned, affording the Veteran the benefit of the doubt, the Board finds that that the record supports the next-higher 70 percent rating for the period prior to March 7, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Although the Veteran has occupational and social impairment, the criteria for the higher 100 percent rating due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place, memory loss for names of close relatives, own occupation or own name, have not been demonstrated during the period prior to March 7, 2012.  

The Veteran's symptoms do not more nearly approximate or equate to total occupational and social impairment.  The Veteran did have suicidal thoughts and did report homicidal ideation on occasion, but these symptoms do not amount to persistent danger of hurting self or others.  While the Veteran did express some paranoia during the period on appeal, he denied persistent delusions or hallucinations and no such symptoms were noted in the copious treatment records available for review.  Furthermore, the evidence does not demonstrate that the Veteran was unable to perform activities of daily living, including maintenance of minimal personal hygiene.  Finally, the Board notes that the Veteran maintained an on-again-off-again romance and part-time employment prior to March 7, 2012.  Thus, a 100 percent rating under Diagnostic Code 9411 is not warranted.  

In sum, in reaching the above conclusion the Board has considered, and with assignment of a 70 percent rating prior to March 7, 2012, has applied, the benefit of the doubt doctrine.  As to the remaining aspects of the claim, however, the preponderance of the evidence is against it and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration for PTSD prior to March 7, 2012

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015).  The Board notes that all findings and impairment (occupational and social impairment) associated with the service-connected PTSD at issue is encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, the Board finds that the Veteran's service connected disabilities are adequately rated under the proper schedular evaluations and referral for extraschedular consideration based on the cumulative effect of those disabilities is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to a TDIU

As an initial matter, the Board again notes that the Veteran has been in receipt of a 100 percent disability rating for his service-connected PTSD since March 7, 2012.  In Bradley v. Peake, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was not necessarily moot.  However, the record reflects that aside from PTSD, the Veteran is only service connected for tinnitus, rated as 10 percent disabling, and scars, rated as noncompensable.  As such, the Veteran does not meet the criteria for SMC.  Moreover, the Veteran has not alleged and the record does not indicate that the Veteran's tinnitus or scars render him unable to secure employment.  Thus, the Board finds that the criteria for a TDIU after March 7, 2012, have not been met.

Regarding the period prior to March 7, 2012, the Veteran has alleged that his PTSD symptoms interfered with his ability to work.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

Here, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his service-connected PTSD is evaluated as 70 percent disabling since the grant of service connection, December 20, 2005.

The record further reflects that, despite having completed several semesters of college, the Veteran has not maintained steady or consistent employment since 1996.  Instead, the record shows that the Veteran has essentially supported himself by working part-time as a taxi cab driver.  The findings on VA examination, lay statements provided by the Veteran, and VA treatment records indicate that the Veteran has been largely unsuccessful in his attempts to maintain substantially gainful employment as taxi cab driver.  In this regard, the Veteran was noted to only accept 2-3 fares a day when he did work and only worked for 35-40 hours a month.  Additionally, the Veteran credibly reported during his VA examinations that his PTSD symptoms including anger, irritability, and the need to isolate frequently interfered with his ability to accept fares.  The Veteran also indicated that he had difficulty picking up fares from the airport because seeing other veterans triggered intrusive memories of his service.  None of the available records detail exactly how much income he generates from driving a taxi cab, but he indicated in his January 2014 Application for Increased Compensation Based on Unemployability that his annual income has been less than $8,000 since 2004.  

During the VA PTSD examinations discussed above, the examiners consistently noted that the Veteran's PTSD symptoms interfered with his ability to work.  Additionally, the Veteran has provided credible reports regarding his inability to maintain substantially gainful employment due to his PTSD symptoms.  For example, the Veteran indicated an inability to work in loud environments due to his exaggerated startle response and noted the inability to get along well with co-workers.

Based on a review of the evidence, the Board concludes that prior to March 7, 2012, an award of TDIU is warranted.  As was discussed above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU prior to March 7, 2012.

In this regard, although the Veteran has remained essentially self-employed throughout this appeal, there is nothing in the record to indicate that such employment is more than marginal.  As discussed above, the Veteran has continuously reported that he occasionally drives a taxi cab.  Although there is no documentation of the income generated from his efforts, the record shows that the Veteran has financial difficulties.  Moreover, the Board notes that the standard for employability is not whether the Veteran is able to simply get by, as this Veteran appears to have done for some time.  Instead, it is whether the Veteran is capable of maintaining gainful employment, and there is no evidence here that he has. 

As a result, the evidence at least raises reasonable doubt as to whether the Veteran can engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected PTSD prevented him from securing or following substantially gainful employment prior to March 7, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.  Therefore, entitlement to a TDIU prior to March 7, 2012, is granted.


ORDER

Prior to March 7, 2012, an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to March 7, 2012, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

Since March 7, 2012, entitlement to a TDIU is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


